UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

 

 

 

ee i sn i a i i a i i a i et ee ee ee x
UNITED STATES OF AMERICA, : 19cr0622 (DLC)
-V- : ORDER
JOSE ALVAREZ, a/k/a “Junior”,
. USDC SDNY
Defendant. : DOCUMENT
: ELECTRONICALLY FILED
DENISE COTE, District Judge: *  |jDoce:
' ges DATE FILED: _ 23/2 ¢ 2x20

 

 

 

 

On March 22, 2020, this Court granted the parties’ Fequest
to adjourn the April 8 trial date to June 8 in light of the
COVID-19 outbreak. On March 23, defense counsel submitted a
letter requesting that the defendant be released on bail pending
the June 8 trial date. The Government in its March 24 letter,
opposes the request. Accordingly, it is hereby

ORDERED that for the reasons set forth in the Government’s
letter, the request for bail is denied.

IT IS FURTHER ORDERED that the letters dated March 23 and
March 24, 2020 shall be filed under seal.

Dated: New York, New York
March 24, 2020

a be

VIDENISE COTE
United States District Judge

 
